DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered.



Response to Amendment
Received 08/16/2022

	Claim(s) 1, 2, 4-6, 8-12, 14, 15, 17-20, and 25-30 are pending.
Claim(s) 1, 6, 11, 15, 19, 20, and 25-30 have been amended.
Claim(s) 3, 7, 13, 16, 21-24, 31, and 32 have been canceled.

	

Response to Arguments
Received 08/16/2022



Regarding independent claim 1:

Applicant’s arguments (Remarks, Page 12: ¶ 3 and Page 13: ¶ 2), filed 08/16/2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Marks (US Patent No. 7663689 B2) fails to disclose the subject matter of setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments.


Regarding dependent claim(s) 2, 4-6, 8-10, 12, 14, 15, 17-18, and 25-30:

Applicant’s arguments (Remarks, Page 13: ¶ 3-5), filed 08/16/2022, with respect to the rejection(s) of claim(s) 2, 4-6, 8-10, 12, 14, 15, 17-18, and 25-30 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1 and 3 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 





Allowable Subject Matter

Claims 1, 2, 4-6, 8-12, 14, 15, 17-20, and 25-30 are allowed.


The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Independent claims 1, 11, 19, and 20 are distinguished from the closest know prior art alone or reasonable combination, in consideration of the claim as a whole, particularly the limitations:

(claim 1)
setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; 
setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; 
generating the first depth image and the second depth image from the three- dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and 
distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.  

(claim 11)
receiving a first depth image, a second depth image generated from a three-dimensional model including a first model and a second model that makes a smaller change per unit time than the first model, first information for restoring the three-dimensional model from the first depth image and the second depth image, and second information indicating a first bit length that is a total number of bits representing a depth value of each of first pixels included in the first depth image and a second bit length that is a total number of bits representing a depth value of each of second pixels included in the second depth image, the first depth image corresponding to the first model and the second depth image corresponding to the second model; and 
restoring the three-dimensional model from the first depth image and the second depth image by using the first information, wherein, the first depth image received is represented by the first bit length, the second depth image received is represented by the second bit length, and the second bit length is set to a value different from a value of the first bit length.  

Wherein:

Claim 1 and claim 19 are more closely related in that they are associated with data distribution, and claim 11 and claim 20 are more closely related in that they are associated with data receiving.
Claim 1, claim 11, claim 19, and claim 20 are similar however are not identical, although the subject matter of claim 19 is addressed below in view of the prior art, the same is similarly apply to the subject matter of claim 1, claim 11, and claim 20.


Narayanaswami (US Patent No. 6288722 B1) teaches a reconfigurable framebuffer for processing graphic data involving one or more three-dimensional models (in two-dimensional form). Wherein, a lower resolution double buffer mode is used when objects are moving, and higher resolution single buffer mode is used when objects are stationary. Moreover, allowing double buffering while objects are in motion in relation with a higher quality image when objects are stationary. Such that, the modes of the framebuffer are quickly switched during execution, were pixels in the front buffer are coded as a differential from the pixels in the back buffer, and were pixel resolution is associated with bit size. Furthermore, Narayanaswami teaches pixel data comparisons on a frame by frame basis, in relation with a bit per pixel of a first portion (i.e. a first frame) of the framebuffer and a bit per pixel of the second portion (i.e. a second frame) of the framebuffer. However, Narayanaswami fails to disclose a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Das (US PGPUB No.  20170127046 A1) teaches a disparity map for pixels between plurality of images and pixel values indicating substantial depth change, wherein a depth mask is encoded depth values of pixels involving (depthFar) maximum depth value and (depthNear) minimum depth value. Furthermore, Das teaches the depth values encoded into a mask and are made up of bits corresponding to near values further corresponding to a foreground and far values further corresponding to an implicit background. Even further, an 8-bit mask is partitioned to give more bits to foreground objects and less bits to the implicit background, in order to give more detail to the foreground. However, Das fails to disclose setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Guo et al. (US PGPUB No. 20160105636 A1) teaches distinguishing a foreground image and a background image from media data, wherein a higher encoding rate is used for the foreground image and a lower encoding rate is used for the background image. Still further, Guo et al teaches utilization rate of bits in the encoding process can be reduced. Wherein, calculating depth differences between each pixel and adjacent pixels on the depth map to determine a pixel from pixels as a segmentation point, where a variance of depth differences between the pixel and all adjacent pixels is greater than a preset threshold; and wherein, pixels are set to 0 or 1, such that the depth map is simplified into a binary image using the encoded process. However, Guo et al. fails to disclose setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
  Sim (US PUGPUB No.  20090161989 A1) teaches a depth data encoder representing depth information of a three-dimensional image with different fixed bit lengths, to generate quantized respective depth values of the pixels of the three-dimensional image, based upon resolution information and respective distances between corresponding pixels represented by respective depth values and a view point. Wherein, each depth value of pixels of a three-dimensional image corresponds to a near or far distance, by using a determined bit number. Furthermore, Sim teaches a number of bits are used for each respective section defined according to their respective distances from the depth camera. And, the appropriate number of bits is adaptively quantitated for each depth value of pixels associated with the three-dimensional image. However, Sim fails to disclose setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Porter et al. (US PGPUB No. 20110199372 A1) teaches two models comprising a long-term model and a short-term model. Wherein, pixel data is associated with binary values. However, Porter et al. fails to disclose setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Kirk et al. (US PGPUB No. 20130321586 A1) teaches generating a synthetic viewpoint, wherein the viewpoint is created from captured media and involves three-dimensional geometry data. Furthermore, Kirk et al. teaches three-dimensional reconstruction of a scene that allows navigation freedom of desired viewpoints. In addition, a background model (associated with static objects) is determined at each point in time during the scene capture, and one or more types of geometric models (associated with dynamic (modified and/or animated) objects) is/are determined within a captured scene. Wherein, pairs of images determine depth (i.e. depth map data) in relation with three-dimensional imaging. However, Kirk et al. fails to disclose setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Kelleher et al. (US Patent No. 4953101) teaches framebuffer storage associated with graphics memory comprising a number of bits. Wherein, the framebuffer is configured to form a three-dimensional data-structure/construct, such that each pixel of a display is stored in memory. Furthermore, Kelleher et al. teaches a dynamic memory bank for storage of the framebuffer which is modifiable depending on one or more configurations in bit length for a pixel. However, Kelleher et al. fails to disclose setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
Gu et al. (US PGPUB No. 20150382025 A1) teaches segmentation and classification between a foreground and a background in relation with media data. Wherein, motion and/or disparity compensation is performed based on a binary segmentation mask computed from a collocated depth map. However, Gu et al. fails to disclose setting a first bit length that is a total number of bits representing a depth value of each of first pixels included in a first depth image corresponding to a first model included in a three-dimensional model; setting a second bit length to a value different from a value of the first bit length, the second bit length being a total number of bits representing a depth value of each of second pixels included in a second depth image corresponding to a second model that makes a smaller change per unit time than the first model; generating the first depth image and the second depth image from the three-dimensional model, the first depth image being represented by the first bit length set and the second depth image being represented by the second bit length set; and distributing the first depth image, the second depth image, and information for restoring the three-dimensional model from the first depth image and the second depth image.
As a result of the limitations of independent claims 1, 11, 19, and 20 are considered as being distinguished from the closest known prior art alone or reasonable combination.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616